- Generated by Clanahan, Beck & Bean, PC for SEC Fiiling As filed with the Securities and Exchange Commission on November 18, 2009 Registration No.333- SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT of 1933 AMERICAN TONERSERV CORP. (Exact Name of Registrant in its Charter) Delaware 33-0686105 (State or other jurisdiction of (I. R. S. Employer Identification No. ) incorporation or organization) 420 Aviation Blvd. Suite 103 Santa Rosa, California 95403 (800) 736-3515 (Address and telephone number of principal executive offices and principal place of business) 2008 Nonqualified Stock Incentive Plan (Full title of plan) Chuck Mache, President 420 Aviation Blvd. Suite 103 Santa Rosa, California 95403 (800) 736-3515 (Name, address and telephone number of agent for service) Copy to: James P. Beck, Esq. Clanahan, Beck & Bean, P.C. 1873 South Bellaire Street, Suite 1401 Denver, Colorado 80222 (303) 893-2300 1 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer (Do not check Smaller reporting company [X] If a smaller reporting company) [ ] CALCULATION OF REGISTRATION FEE Proposed Proposed Maximum Maximum Title of Class of Offering Aggregate Amount of Securities to be Amount to be Price Offering Registration Registered Registered Per Share Price Fee Common Stock, 2,175,000 $ (1) $ (1) $ $. 001 Par Value Common Stock, 5,325,000 $ $ (2) $ $. 001 Par Value Total $ (1) Estimated solely for the purpose of computing the amount of registration fee based on the weighted average exercise price of outstanding options to purchase 2,175,000 shares. (2) Estimated solely for the purpose of computing the amount of registration fee based on the closing price of Registrant's Common Stock on the OTC Bulletin Board on November 17, 2009 of $0.18 . EXPLANATORY NOTE The Registrant filed a Registration Statement on Form S-8 (File No. 333- 156431) with the Securities and Exchange Commission on December 23, 2008 under which the Registrant originally registered 17,354,286 shares of common stock for issuance under the Registrant's 2005 Stock Incentive Plan and 2008 Nonqualified Stock Incentive Plan. On April 22, 2009, the Registrants Board of Directors approved the reservation of an additional 7,500,000 shares of common stock for issuance under the 2008 Nonqualified Stock Incentive Plan. This Registration Statement is being filed to register an additional 7,500,000 shares of common stock under that plan. This Registration Statement on Form S-8 is filed pursuant to General Instruction E of Form S-8 and relates to the Registration Statement on Form S-8 (File No. 333-156431). Pursuant to General Instruction E of Form S-8, except for such changes as are set forth herein, the contents of the Registration Statement on Form S-8 (File No. 333-156431) are incorporated by reference and made a part hereof. 2 PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item 8. Exhibits. Exhibit Number Description Location 5.1 Opinion of Clanahan, Beck & Bean, P. C. regarding legality. Filed herewith electronically. 23.1 Consent of Perry-Smith LLP, Independent Registered Public Accounting Firm Filed herewith electronically. 23.2 Consent of Clanahan, Beck & Bean, P. C. (Contained in Exhibit 5.1) 3 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Santa Rosa and State of California on the 18th day of November, 2009. By: /s/ Chuck Mache Chuck Mache President and Chief Executive Officer By: /s/ Ryan Vice Ryan Vice Chief Financial Officer and Principal Accounting Officer Pursuant to the requirements of the Securities Act of 1933, this Form S-8 Registration Statement has been signed below by the following persons on the Registrants behalf and in the capacities and on the dates indicated. Signature and Title Date / s/ Daniel J. Brinker November 18, 2009 Daniel J. Brinker, Director and Chairman of the Board /s/ Thomas Hakel November 18, 2009 Thomas Hakel, Director /s/ William A. Robotham November 18, 2009 William A. Robotham, Director /s/ Chuck Mache November 18, 2009 Chuck Mache, Director /s/ Chad Solter November 18, 2009 Chad Solter, Director /s/ Gregory Curhan November 18, 2009 Gregory Curhan, Director 4
